Title: To George Washington from Edward Carrington, 22 April 1796
From: Carrington, Edward
To: Washington, George


        
          Dear Sir
          Richmond April 22. 1796
        
        The late Votes of the House of Representatives which have just reached us, and from which it appears that appropriations are not entended to be made for giving effect to the Treaty between the U. States and Great Britain, have in my opinion brought our political maladies to a crisis. The disorganizing machinations of a faction are no longer left to be nourished and inculcated on the minds of the credulous, by clamorous demagogues, while the great mass of Citizens, viewing these, as evils at a distance, remain inactive. The consequences of a failure of the Treaty are too plain, and too threatening to the unparalleled happiness and prosperity we enjoy, not to excite alarm in the minds of all

who are attached to peace & order—this class of Citizens will now come forward & speak for themselves, and will be found to compose the great body of the community—I may possibly be mistaken—I however feel a confidence in an opinion, that the sense of Virginia to the purpose, will shortly be extensively expressed, in public meetings and by Petitions—A meeting of the people of this City, will take place on Monday next, for the purpose of expressing their opinions on the pending measures, and setting on foot a Petition or remonstrace, to the House of Representatives, thereon. From what I can learn from various parts of the Country I verily believe that similar measures will be adopted, at least, in many Counties. Feeling as I do, a strong conviction that the intelligence contained in this letter is well founded, I have indulged myself in the satisfaction of communicating it to you, and hope that events will realise it. with unalterable attachment and confidence I have the Honor to be Dear Sir Your Most Ob. st
        
          Ed. Carrington
        
      